 1                                                    HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   LVB-OGDEN MARKETING,
     CORPORATION,                             No. 2:19-mc-00024-TSZ
10
                  Plaintiff,                  NOTICE OF DISMISSAL AND ORDER
11
           v.
12
     CHRISTOPHER G. BINGHAM and
13   CHERISH L. BINGHAM,
14                Defendants,
15   JP MORGAN CHASE BANK, N.A.,
16                Garnishee.
17

18

19

20

21

22

24

24

25

26


     NOTICE OF DISMISSAL AND ORDER                                  CORR CRONIN LLP
                                                               1001 Fourth Avenue, Suite 3900
     No. 2:19-mc-00024-TSZ
                                                               Seattle, Washington 98154-1051
                                                                      Tel (206) 625-8600
 1            Plaintiff-Petitioner LVB-Ogden Marketing LLC (“LVB”), by and through its undersigned

 2   counsel, hereby submits this notice of dismissal without prejudice of the above-captioned

 3   miscellaneous proceeding. A proposed order is being filed herewith. Garnishee is directed by

 4   Plaintiff, under the authority of Chapter 6.27 RCW, to fully release the writ of garnishment issued

 5   in this cause, and is relieved of its obligation to withhold funds or property of the Defendant

 6   pursuant to that writ.

 7

 8   DATED: June 11, 2019
                                                     s/ William R. Squires III
 9                                                   William R. Squires III, WSBA No. 4976
                                                     CORR CRONIN LLP
10                                                   1001 Fourth Avenue, Suite 3900
                                                     Seattle, Washington 98154-1051
11                                                   Telephone: (206) 625-8600 Fax: (206) 625-0900
                                                     E-mail: rsquires@corrcronin.com
12
                                                     Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

24

24

25

26


      NOTICE OF DISMISSAL AND ORDER – 1                                            CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
      No. 2:19-mc-00024-TSZ
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
 1                                              ORDER
 2         Pursuant to the Notice of Dismissal filed by Plaintiff-Petitioner LVB-Ogden Marketing

 3   Corporation (“LVB”), the above-captioned miscellaneous proceeding is hereby DISMISSED

 4   WITHOUT PREJUDICE. All parties shall bear their own costs and attorneys’ fees.

 5

 6         IT IS SO ORDERED.

 7         Dated this 12th day of June, 2019.

 8

 9
                                                         A
                                                         Thomas S. Zilly
10                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

24

24

25

26


      NOTICE OF DISMISSAL AND ORDER – 2                                       CORR CRONIN LLP
                                                                         1001 Fourth Avenue, Suite 3900
      No. 2:19-mc-00024-TSZ
                                                                         Seattle, Washington 98154-1051
                                                                                Tel (206) 625-8600
